Case 2:07-cr-00028-DBH Document 101 Filed 09/03/20 Page 1 of 4                       PageID #: 375



                            UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

    UNITED STATES OF AMERICA,                         )
                                                      )
                                                      )
    V.                                                )     CRIMINAL NO. 2:07-CR-28-DBH
                                                      )
    VODIE GOODMAN,                                    )
                                                      )
                                 DEFENDANT            )

                ORDER ON MOTION FOR COMPASSIONATE RELEASE

          The defendant Vodie Goodman has filed a motion for compassionate

release and appointment of counsel (ECF No. 100).1

          Goodman is 58 years old and imprisoned at FCI Schuylkill in

Pennsylvania. I sentenced him on November 28, 2007, to 322 months in prison

for crack and cocaine powder trafficking as well as being a felon in possession of

a firearm and using a firearm in connection with a federal drug trafficking crime

(ECF No. 1, 37). On April 23, 2019, I lowered his sentence to 262 months on

account of the First Step Act (ECF No. 93). He has served over 13 years of that

almost 22-year sentence since his federal arrest. He says he now has a projected

release date of May 20, 2025, Mot. at 2 (ECF No. 100), and a home confinement

eligibility date of November 20, 2024, id. at 5. He says he is at high risk for

COVID-19 because of “documented Asthma and Diabetes, compounded with

being a black male and 35 year heavy smoker.” “Also Obesity 5’9 240#.” Mem.

in Support at 3 & n.1.              He says that the Warden denied his request for


1   I ignore his earlier filings because he says they were filed unintentionally (ECF No. 98).
Case 2:07-cr-00028-DBH Document 101 Filed 09/03/20 Page 2 of 4                     PageID #: 376



compassionate release because his “medical conditions do not fit the criteria for

compassionate release.” Mot. at 2 (ECF No. 100).2 The BOP website shows FCI

Schuylkill currently as having one prisoner recovered from COVID-19 and no

active cases. See BOP, COVID-19 Cases, Federal Bureau of Prisons (last updated

Sept. 2, 2020), https://www.bop.gov/coronavirus/.

       Judge Woodcock of this District has laid out in detail the criteria for

judicial   compassionate        release    under     the    First   Step    Act,    18    U.S.C.

§ 3582(c)(1)(A).3 See, e.g., Order on Mot. for Compassionate Release, United

States v. Nygren, No. 1:16-cr-00106-JAW, 2020 WL 4208926, at *4-5 (D. Me.

July 22, 2020) (ECF No. 111). I will not repeat them all, but focus on those

relevant to Goodman: What do the factors of 18 U.S.C. § 3553(a) call for? Do

“extraordinary and compelling reasons warrant” the reduction Goodman seeks?

18 U.S.C. § 3582(c)(1)(A)(i). Is Goodman “a danger to the safety of any other

person or to the community”? U.S. Sentencing Guidelines Manual § 1B1.13(2)

(U.S. Sentencing Comm’n 2018) (citing 18 U.S.C. § 3142(g)).

       Goodman is justifiably afraid of COVID-19 given the profile he recounts.

But conditions at FCI Schuylkill appear to be under control.4 And as I said at

sentencing:




2 His Exhibit A shows that the Warden denied his request June 3, 2020, so his request was made
well more than 30 days before this motion, as the statute requires. See 18 U.S.C. § 3582(c)(1)(A).
3 Goodman also cites the CARES Act, but a defendant’s ability to seek compassionate release

from the court derives only from the amendment to the First Step Act. See United States v.
Murphy, No. 2:13-cr-00115-NT, 2020 WL 4606416, at *3 n.1 (D. Me. Aug. 11, 2020).
4 In his legal memorandum, Goodman questions the reported numbers, Mem. in Support at 4,

but he offers no factual contradiction.

                                                                                                2
Case 2:07-cr-00028-DBH Document 101 Filed 09/03/20 Page 3 of 4              PageID #: 377



              there is no question that the conviction here, with the
              circumstances of the loaded weapons5 and the drugs, reflect
              the seriousness of the offense and they require strict
              punishment in order to promote respect for the law, to deter
              others from doing this, to deter Mr. Goodman himself.

              . . . [H]e has been over the course of his life in regular and
              recurrent trouble with the law, and even if I downplay some
              of the convictions as [his defense counsel] urged me to do, it
              does not destroy the conclusion that he is again and again
              breaking the law and there is, therefore, a need here to
              protect the public from crimes that he seems unable to stop.

Sent. Tr. at 27 (ECF No. 45).

       Those observations still pertain, even in the face of the current pandemic.

I conclude that the circumstances here do not present extraordinary and

compelling reasons to reduce Goodman’s sentence and that his recidivism risk

poses a significant danger to the community.            As Judge Torresen said in a

different case:

              Even if [the defendant] could establish extraordinary and
              compelling reasons for his release, reducing his sentence
              would be inconsistent with the § 3553(a) factors, including
              protection of the public. I sentenced [the defendant] to a
              235-month term of incarceration because of the seriousness
              of his drug offenses. See 18 U.S.C. § 3553(a)(1). Reducing
              [his] sentence by 70% would undercut the seriousness of the
              offense, respect for the law, and the need to deter future
              criminal conduct. See 18 U.S.C. § 3553(a)(2). Further, [his]
              presentence       report   shows      a    serious    criminal
              record . . . . Given his lengthy criminal record, it would be
              difficult to find that the safety of the community could be
              assured if [the defendant] were to be granted early release.


5 Goodman tries to minimize the significance of the loaded weapons that were found in a bag

with the drugs:
       Goodman is not a danger to the community. He concedes weapons were found in
       the hotel room he was discovered staying, however there was no reports that
       Goodman used the weapons to threaten anyone or intimidate anyone, nor to shoot
       anyone. The guns were for his personal protection, not the drugs. In fact neither
       the CI, CD nor anyone reported this, simply because there’s no truth to the guns
       being used to protect the drugs. It’s a mere case of a paranoid addict believing he
       needs personal protection.
Mot. at 3-4. I am not persuaded that this mitigates the danger.
                                                                                         3
Case 2:07-cr-00028-DBH Document 101 Filed 09/03/20 Page 4 of 4    PageID #: 378



Order to Show Cause, United States v. Hunter, No. 2:14-cr-00122-NT, 2020 WL

4194504, at *3 (D. Me. July 21, 2020) (ECF No. 66). That reasoning applies here

as well, even though the reduction Goodman requests is smaller.

      I therefore DENY Goodman’s motion for compassionate release and for

appointment of counsel.    I do compliment Goodman for his progress at FCI

Schuylkill.   He reports that he “has adjusted well at FCI Schuylkill, he is

currently a follow-up member of the RDAP and is a mentor. There is no doubt

Goodman has been addressing his addictions.” Mot. at 4. I urge him to continue

that progress.

      SO ORDERED.

      DATED THIS 3RD DAY OF SEPTEMBER, 2020

                                          /S/D. BROCK HORNBY
                                          D. BROCK HORNBY
                                          UNITED STATES DISTRICT JUDGE




                                                                              4
